t c summary opinion united_states tax_court randolph bruce and rita c beasley petitioners v commissioner of internal revenue respondent docket no 1023-07s filed date randolph bruce and rita c beasley pro sese spencer t stowe for respondent gerber judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for the issues for our consideration are whether petitioners are entitled to claim a loss in connection with their activity involving the rental of a powerboat and whether petitioners are entitled to certain business deductions in amounts greater than those respondent allowed background2 at the time their petition was filed petitioners resided in california petitioners were married during during mr beasley was a crime scene investigator with the san bernardino county sheriff’s department petitioners owned two single-family homes that they rented during mr beasley enjoyed fishing because he was approaching retirement he planned to start a sport fishing charter business it was his goal to take out fishing charters and or to sublease a boat to others he purchased a boat that was located in alabama during date the boat wa sec_32 feet long and had two staterooms so that six people could sleep on the boat the boat was delivered to mr beasley during date when the boat arrived he discovered that there was a problem with odor sec_2 the stipulated facts and the accompanying exhibits are incorporated herein by this reference emanating from the sanitation system the odor problem limited the amount for which the boat could be rented ultimately the entire sanitation system had to be replaced and the boat had to be thoroughly cleaned blisters discovered in the fiberglass hull early in caused the boat to be out of the water one-third of that year at this point mr beasley discovered that he would have to be specially licensed to take out charters consisting of six persons instead of taking out charters he attempted to place the boat in a harbor where it could be rented as sleeping quarters like a hotel where the boat remains in the harbor slip that effort was also unsuccessful while the odor problem continued for petitioners reported dollar_figure in income from boat rental on a schedule c profit or loss from business petitioners also reported dollar_figure in deductions for a claimed loss of dollar_figure from the boat rental_activity for most of the dollar_figure comprised depreciation mortgage interest maintenance and slip fees the rental income did not increase for the rentals consisted of payments by petitioner’s brother and friends in exchange for sharing his boat for a fishing trip during mrs beasley operated a daycare business out of petitioners’ home petitioners claimed dollar_figure for food expenses in connection with the operation of the daycare business respondent after audit allowed one-half or dollar_figure the remaining food expenses were disallowed on the basis that petitioners had not shown the amounts were paid_or_incurred and were ordinary and necessary business_expenses petitioners computed the dollar_figure as a percentage of their total food expenditures they had receipts for food totaling dollar_figure which represented food for the daycare children as well as for petitioners they determined that approximately percent or about dollar_figure was for business and the remainder was for personal_use to be on the safe side they decreased that amount by dollar_figure and claimed only dollar_figure during petitioners had a daughter age and a son age who lived at home and assisted mrs beasley in the operation of the daycare business normally there were children being cared for in the daycare business and mrs beasley’s son and daughter assisted with the children as an example the daughter changed diapers and the son supervised the children in the yard the amount of time that was spent assisting was loosely kept track of and petitioners would pay their children in cash and by purchasing items for them during both children were claimed as dependents of petitioners at the end of the year petitioners would go through check and credit card records and isolate payments made to and purchases made for their children using this method petitioners determined that their son received payments and benefits of dollar_figure which petitioners reduced by approximately dollar_figure to account for items that petitioners would have purchased for him as part of his support likewise petitioners determined that their daughter received payments and benefits of dollar_figure which petitioners reduced by approximately dollar_figure to account for items that petitioners would have purchased for her as part of her support many of the items petitioners purchased for their children included medicine car insurance automobile-related items healthcare and payments to a college petitioners deducted dollar_figure as the cost of labor for their children’s assistance in the daycare business and respondent disallowed the entire amount petitioners deducted dollar_figure as a business_expense for use of their motor vehicles and respondent allowed one-half or dollar_figure during petitioners owned two automobiles and one truck the dollar_figure deduction was based on an estimate of the percentage of business mileage times the total annual mileage for each of the two vehicles using that method petitioners claimed percent of the total mileage of their truck and percent of the total mileage of one of their automobiles petitioners did not keep specific records as to whether the business mileage was for the boat rental daycare or mr beasley’s noncommuting transportation in connection with his job i boat rental adjustment discussion the issues involving the dollar_figure loss claimed with respect the boat are somewhat involved because the income from the boat was shown as being derived from rentals respondent determined that the resulting loss was from a passive_activity within the meaning of sec_469 with certain exceptions losses from passive activities cannot be deducted from nonpassive_income such as wages but may be carried forward and deducted against future years’ passive_income an exception involves a rental real_estate activity as defined in sec_469 rental real_estate losses are deductible from nonpassive_income in amounts that do not exceed dollar_figure sec_469 respondent determined that mr beasley’s boat was not real_estate within the meaning of sec_469 and therefore the provisions of that section did not apply petitioners had already claimed losses with respect to the two real_estate rental properties so that the claimed boat loss could not be absorbed or used to reduce that passive-activity income in the event that the claimed losses from his boat do not come within the sec_469 provisions mr beasley argues in the alternative that his boat activity was a nonpassive business in that event respondent contends that petitioners have not shown that their boat activity was a nonpassive activity and if they do respondent alternatively argues that petitioners failed to substantiate the amounts claimed sec_469 in pertinent part provides sec_469 dollar_figure offset for rental_real_estate_activities -- in general --in the case of any natural_person subsection a shall not apply to that portion of the passive_activity_loss or the deduction_equivalent of the passive_activity_credit for any taxable_year which is attributable to all rental_real_estate_activities with respect to which such individual actively participated in such taxable_year petitioners contend that there are examples in the law where a boat is treated in the same manner as real_estate and that approach should carryover into sec_469 we cannot accept petitioners’ contention because the above-quoted language is without ambiguity and applies to real_estate although a boat may in some instances be treated the same as real_estate for tax purposes that is not the case in sec_469 accordingly we sustain respondent’s determination that petitioners are not entitled to apply boat rental income against nonpassive_income alternatively petitioners contend that they were involved in a nonpassive activity with respect to the boat the facts in this case belie any such contention mr beasley was not licensed to take people out and engage in charter activity in effect he engaged in fishing trips with friends and family and they paid him in order to defer the cost of the operation of his boat although it was his intent and hope to engage in a charter business after he retired from his full-time job sometime after his activity in was preliminary to any such business and a good portion of his expenditures would have been considered startup expenses that he would be required to capitalize respondent determined in the notice_of_deficiency that mr beasley’s loss from rental of the boat was not deductible in because of sec_469 limitations respondent also determined that mr beasley could apply the loss against passive_income in the years after respondent did not determine that the deductions that generated the loss were unsubstantiated respondent questioned the underlying substantiation only in the setting of petitioners’ alternative argument that the income and therefore the loss was nonpassive or a schedule c business item because we have decided that mr beasley’s boat-rental activity resulted in a passive loss respondent’s original determination is sustained petitioners raise one additional argument in connection with the boat they contend that if they are not entitled to a passive or nonpassive loss the boat should be treated as a qualified home for purposes of deducting the mortgage interest_paid on the boat loan petitioners deducted dollar_figure in mortgage interest with respect to the boat for sec_163 generally provides that no deduction is allowed for personal_interest paid during a taxable_year an exception to that general_rule is any qualified_residence_interest sec_163 interest_paid on a main home or a second home is deductible as an itemized_deduction subject_to certain limitations for this purpose the term residence can include a boat sec_163 sec_280a f a petitioners claim the boat as a second home for the second home mortgage interest_deduction if a second home is rented or held out to rent to others a taxpayer must meet special requirements before interest is deductible those special requirements are set forth in sec_280a where the home boat is rented as petitioners claimed in this case a taxpayer must use that home for more than days or more than percent of the number of days during the year that the home is rented at a fair rent whichever is longer sec_280a because petitioners reported dollar_figure of rental income they must show that they meet the sec_280a requirements petitioners have not shown that they meet these requirements and therefore their argument that the mortgage interest is deductible must fail ii daycare food deduction petitioners claimed dollar_figure as an expense for food that was provided to the children in mrs beasley’s daycare business they arrived at the amount by estimating the food expenses that were personal and business because daycare food purchases were not segregated from other food purchases petitioners have been able to show receipts for food greater than the dollar_figure claimed and the dollar_figure respondent allowed respondent’s allowance is based on a 50-percent personal--50-percent business allocation because petitioners claimed about percent of their actual food purchases respondent’s 50-percent allowance equals approximately percent of total food purchases under sec_162 petitioners are entitled to deduct ordinary and necessary business_expenses providing meals to children in the setting of a daycare business can be an ordinary and necessary business_expense the question is whether petitioners have shown that the amount claimed was expended for food for the children petitioners attempted to estimate the amount of food used for the daycare business by using a percentage of total food purchases it is not clear however that the percentage petitioners used reasonably reflects the cost of the food used to feed the children in the daycare business petitioners caused this dilemma because they did not take care to purchase food separately or to segregate purchases for daycare and personal_use on the record in this case petitioners have not shown that they are entitled to any amount greater than the dollar_figure respondent allowed iii payments to and purchases made for petitioners’ children petitioners’ children assisted mrs beasley in the operation of the daycare center and petitioners deducted dollar_figure as payment for their labor under sec_162 petitioners are entitled to deduct ordinary and necessary business_expenses the cost of labor to assist in the operation of the business would certainly be an ordinary and necessary business_expense the problem we confront is that petitioners did not pay their children in the same way they would have paid third parties instead of making a cash or check payment based on an hourly rate times the hours worked petitioners provided some cash and mostly purchased items for their children further complicating their approach petitioners did not keep records or provide reliable estimates of the hours worked and failed to segregate those items that were payments for work performed and items that petitioners would have purchased to support their children whether they worked in the daycare or not at the end of the year petitioners went through their check book and or credit card receipts and picked out all purchases for their children the amounts that were clearly for their children’s support as opposed to payment in exchange for their labor were not carefully extracted instead petitioners reduced the total by approximated rough amounts such as dollar_figure or dollar_figure we are convinced that petitioners’ children did assist in the operation of the daycare business but we are unable to accept or adopt petitioners’ approach to arriving at the deductible amount of their compensation it is noted that petitioners’ dilemma is of their own making because they failed to keep specific or accurate records of the hours worked by their children and the amounts paid for their children’s services with that in mind we find that petitioners are entitled to dollar_figure of the dollar_figure claimed as a deduction for their children’s labor in the daycare business iv use of motor vehicles petitioners deducted dollar_figure as a business_expense for_the_use_of a truck and an automobile in the operation of their boat rental and daycare business and for mr beasley’s job with respect to the use of listed_property such as a truck or an automobile in addition to the sec_162 requirement that the expense be ordinary and necessary sec_274 requires more stringent recordkeeping to show entitlement to a deduction sec_274 sec_280f in particular a taxpayer must show with specificity the business use of the listed_property by means of logs and other detailed records petitioners failed to keep such records of their claimed truck and automobile expenses in spite of the fact that petitioners did not have the records required by sec_274 respondent allowed petitioners a dollar_figure deduction one-half of the claimed truck and automobile expense deduction under the circumstances the court is not in a position to improve on respondent’s largess accordingly we hold that petitioners are entitled to the dollar_figure respondent allowed to reflect the foregoing decision will be entered under rule
